
	
		II
		112th CONGRESS
		1st Session
		S. 1516
		IN THE SENATE OF THE UNITED STATES
		
			September 7, 2011
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To establish a program under which the Administrator of
		  the Environmental Protection Agency shall provide grants to eligible State
		  consortia to establish and carry out municipal sustainability certification
		  programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sustainable States Act of
			 2011.
		2.FindingsCongress finds that—
			(1)local government
			 leadership is critical in crafting and implementing effective, long-term
			 solutions to regionally distinct challenges, such as—
				(A)energy demand and
			 supply;
				(B)water resource
			 management;
				(C)waste production
			 and management;
				(D)pollution;
				(E)environmental
			 stewardship and conservation; and
				(F)economic
			 competitiveness, growth, and development;
				(2)State-specific
			 municipal sustainability certification programs provide a framework for
			 constructive competition among the municipalities of a State that accelerates
			 the development and demonstration of effective local solutions to those
			 challenges; and
			(3)public-private
			 partnerships are successful means of sustaining the operation of municipal
			 sustainability certification programs which, as evidenced by the successful
			 program in the State of New Jersey—
				(A)reduce municipal
			 costs;
				(B)create
			 jobs;
				(C)drive local
			 economic growth; and
				(D)yield
			 environmental benefits.
				3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Municipal
			 sustainability certification programThe term municipal
			 sustainability certification program means a program established and
			 carried out by a sustainable State consortium that—
				(A)determines a set
			 of State-specific benchmarks for use in evaluating sustainability; and
				(B)certifies a
			 municipality as sustainable based on documented achievement of those
			 benchmarks.
				(3)Sustainable
			 State consortiumThe term sustainable State
			 consortium means a partnership consisting of local governments, a State,
			 1 or more public universities, and any other municipal organizations,
			 businesses, or nonprofit organizations selected by the consortium that is
			 formed to establish a municipal sustainability certification program.
			(4)Top
			 performerThe term top performer means a
			 municipality that—
				(A)has successfully
			 completed a municipal sustainability certification program; and
				(B)is recognized by
			 the Administrator for outstanding leadership in municipal
			 sustainability.
				4.Grants for
			 municipal sustainability certification programs
			(a)Establishment
				(1)In
			 generalThere is established a program under which the
			 Administrator shall provide grants to sustainable State consortia for use in
			 establishing and carrying out municipal sustainability certification
			 programs.
				(2)Flexible
			 guidelines for award selectionThe Administrator shall establish
			 flexible guidelines that reflect regional differences for use by sustainable
			 State consortia in establishing State-specific municipal sustainability
			 certification programs.
				(3)Grants
					(A)In
			 generalThe Administrator shall provide grants under this
			 paragraph to sustainable State consortia for use in establishing and carrying
			 out municipal sustainability certification programs.
					(B)EligibilityNot
			 more than 1 sustainable State consortium per State may apply for and receive a
			 grant under this section.
					(C)Number and term
			 of grantsThe Administrator shall provide not more than 20 grants
			 under this section, each of which shall have a term of 3 years.
					(D)Limitation on
			 amountsA grant provided under this section shall not exceed
			 $600,000 during the term of the grant.
					(E)Geographical
			 distribution of grant fundsThe Administrator shall provide
			 grants under this section in a manner that results in, to the maximum extent
			 practicable, a geographical balance of funds provided, as determined by the
			 Administrator.
					(4)Data and
			 reportsThe Administrator shall annually—
					(A)collect and
			 compile data from sustainable State consortia with respect to municipal actions
			 undertaken to obtain municipal sustainability certification; and
					(B)submit to
			 Congress a concise report that describes, for the year covered by the report,
			 municipal actions undertaken to obtain municipal sustainability
			 certification.
					(5)State and local
			 needsThe Administrator shall encourage sustainable State
			 consortia—
					(A)to establish
			 certification standards beyond the guidelines established by the
			 Administrator;
					(B)to otherwise
			 adapt the administration of the program established under this section to meet
			 regional or local needs; and
					(C)to plan for
			 public-private partnership agreements that will sustain the operation of the
			 certification program of a State beyond the term of the grant.
					(b)Administration
				(1)FeesThe
			 Administrator shall not charge fees for certification, training, use of program
			 tools, or any other participation in the program established under this
			 section.
				(2)Web
			 siteThe Administrator shall establish a Web site that allows for
			 interactive dialogue and collaboration among community leaders and citizens
			 engaged in municipal sustainability certification.
				(c)Funding
				(1)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $4,000,000 for each of fiscal years 2012 through 2014.
				(2)Other
			 fundingA sustainable State consortium or other entity that
			 receives a grant under this section may seek additional foundation, nonprofit,
			 private-sector, and other sources of funding to support additional program
			 elements and municipal incentives that are in addition to the minimum
			 requirements for a grant under this section.
				5.Project grants
			 for top performers
			(a)Establishment
				(1)In
			 generalThere is established a program under which the
			 Administrator shall award project grants to municipalities certified by
			 sustainable State consortia to extend the leadership of the municipalities in
			 meeting sustainability challenges.
				(2)Accounting for
			 regional differencesTo the maximum extent practicable, the
			 Administrator shall take regional differences into account when selecting top
			 performers under this section.
				(3)Grants
					(A)In
			 generalThe Administrator shall select top performers from among
			 the municipalities that have achieved certification by sustainable State
			 consortia to compete for individual project grants.
					(B)EligibilityNot
			 more than 2 top performers from any State may receive a grant under this
			 section per fiscal year.
					(C)Number of
			 grantsThe Administrator shall provide not more than 20 grants
			 under this section.
					(D)Limitation on
			 amountsA grant provided under this section shall not exceed
			 $100,000 in the aggregate.
					(b)Funding
				(1)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $1,000,000 for each of fiscal years 2012 through 2014.
				(2)Other
			 fundingA top performer municipality that receives a grant under
			 this section may seek additional foundation, nonprofit, private-sector, and
			 other sources of funding to support a project under this section.
				
